COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
 
NO. 2-04-005-CR

 
 
JOEL 
GILBERTO CANTU                                                         APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
------------
 
FROM 
THE 97TH DISTRICT COURT OF CLAY COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Joel 
Gilberto Cantu attempts to appeal his convictions of burglary of a habitation 
and aggravated kidnapping. After the jury found Appellant guilty of both 
offenses, it assessed Appellant’s punishment at five years’ confinement and 
a $1,000 fine in each case; the court ordered the sentences to run concurrently. 
We dismiss the appeal for want of jurisdiction.
        Pursuant 
to Rule 26.2 of the rules of appellate procedure, a notice of appeal must be 
filed within 30 days after the date sentence is imposed, or within 90 days after 
the date sentence is imposed if the defendant files a timely motion for new 
trial. Tex. R. App. P. 26.2(a). Appellant’s sentences 
were imposed on March 6, 2003. Therefore, Appellant’s notice of appeal was due 
April 7, 2003, but was not filed until December 31, 2003. See Tex. R. App. P. 26.2(a)(1).
        On 
January 9, 2004, we notified Appellant of the apparent untimeliness of the 
notice of appeal and stated we would dismiss the appeal unless we received a 
response showing grounds for continuing the appeal. See Tex. R. App. P. 44.3. Appellant’s response does 
not contain reasons showing grounds for continuing the appeal.
        Because 
Appellant’s notice of appeal was untimely, we have no jurisdiction over this 
appeal. See Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 
1996); see also Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 
1998). Accordingly, we dismiss this appeal for want of jurisdiction.
 
 
                                                                  PER 
CURIAM
 
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 5, 2004
 

NOTES
1.  
See Tex. R. App. P. 47.4.